This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2016).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A16-1251

                                 Harper & Peterson, P.L.L.C.,
                                        Respondent,

                                              vs.

                                     John W. Seckinger,
                                         Appellant.

                                  Filed February 21, 2017
                                         Affirmed
                                     Halbrooks, Judge


                              Washington County District Court
                                 File No. 82-CV-16-1201

William D. Harper, Jason L. DePauw, Harper & Peterson, P.L.L.C., Woodbury, Minnesota
(for respondent)

John W. Seckinger, Winter Haven, Florida (pro se appellant)

         Considered and decided by Halbrooks, Presiding Judge; Worke, Judge; and Jesson,

Judge.

                           UNPUBLISHED OPINION

HALBROOKS, Judge

         Appellant, pro se, challenges the district court’s order granting respondent’s motion

for declaratory judgment, arguing that (1) his procedural due-process rights were violated;

(2) the district court lacked jurisdiction to consider respondent’s declaratory-judgment
motion; and (3) respondent’s failure to disclose his answer and other documents, which

demonstrated genuine issues of material fact, resulted in a miscarriage of justice. We

affirm.

                                            FACTS

          Appellant John Seckinger retained respondent Harper & Peterson, P.L.L.C., to

represent him as legal counsel after he sustained injuries in a motorcycle crash in 2005. A

retainer agreement formalized their attorney-client relationship. The retainer agreement

states, in part, “Client agrees to pay all costs of investigation, preparation and trial of case,

and authorize [Harper & Peterson] to deduct their fee and such costs from the proceeds

recovered.”

          In 2008, Harper & Peterson commenced a personal-injury lawsuit on behalf of

Seckinger. The costs associated with investigation, expert fees, and pretrial preparation of

Seckinger’s case totaled $79,203.99. Seckinger paid Harper & Peterson $30,000 toward

the costs of the litigation, and Harper & Peterson advanced an additional $49,203.99 of its

own funds to cover the litigation costs. Four years later, the parties to the lawsuit entered

into a confidential settlement agreement.

          After his personal-injury lawsuit settled, Seckinger asked Harper & Peterson to

reimburse him for the $30,000 that he had paid in litigation costs. Harper & Peterson

asserted that Seckinger is not entitled to reimbursement of the $30,000, which it kept in its

client trust account as disputed fees, and Harper & Peterson initiated an action against

Seckinger, requesting the district court to declare that it is entitled to the disputed fees.




                                               2
       Harper & Peterson served a complaint on Seckinger on August 24, 2015, and filed

the case in district court on March 21, 2016. On March 28, 2016, Harper & Peterson moved

the district court for a declaratory judgment in its favor as to the disputed fees. The notice

of motion and motion were also served on Seckinger. Seckinger timely served his answer

to the complaint on Harper & Peterson but filed no documents with the district court, did

not secure legal representation in Minnesota, and did not appear before the district court at

the hearing on Harper & Peterson’s motion for declaratory judgment. The district court

granted Harper & Peterson’s motion. This appeal follows.

                                      DECISION

                                              I.

       Seckinger asserts violations of his due-process rights. We review due-process

challenges de novo. Thole v. Comm’r of Pub. Safety, 831 N.W.2d 17, 19 (Minn. App.

2013), review denied (Minn. July 16, 2013).

       “Due process requires that deprivation of property be preceded by notice and an

opportunity to be heard.” Comm’r of Nat. Res. v. Nicollet Cty. Pub. Water/Wetlands

Hearings Unit, 633 N.W.2d 25, 29 (Minn. App. 2001), review denied (Minn. Nov. 13,

2001). The degree of notice “varies with the circumstances and conditions of each case.”

Id. (quotation omitted). Generally, in civil cases, a copy of the summons and complaint

and every written motion shall be served upon the opposing parties. Minn. R. Civ. P. 3.02,

5.01, 6.04. “The purpose of the summons is to give the defendants notice that a proceeding

has been instituted against them . . . .” Peterson v. W. Davis & Sons, 216 Minn. 60, 64, 11

N.W.2d 800, 803 (1943).


                                              3
       Here, Harper & Peterson served its summons and complaint on Seckinger in August

2015. While Seckinger timely served his answer on Harper & Peterson, he did not file his

answer in district court. After the case was filed in district court, Harper & Peterson served

Seckinger with its notice of motion and motion for declaratory judgment. Seckinger,

through his brother,1 attempted to file two responses to the declaratory-judgment motion.

But the district court returned these documents because his brother failed to include the

proper filing fee and did not provide the district court with a certificate of his representation

of Seckinger. Neither Seckinger nor someone on his behalf appeared at the hearing before

the district court. Because Seckinger had notice of the proceedings and had an opportunity

but did not appear in district court, we conclude that his procedural due-process rights were

not violated with respect to notice of the proceedings.

       Seckinger asserts that the lack of “plain, unambiguous notice” from the district court

and Harper & Peterson of the district court’s filing requirements violated his due-process

rights. We disagree.

       We have “repeatedly emphasized that pro se litigants are generally held to the same

standard as attorneys and must comply with court rules.” Black v. Rimmer, 700 N.W.2d

521, 527 (Minn. App. 2005), review dismissed (Minn. Sept. 28, 2005). “Unfamiliarity with

procedural rules is not good cause to excuse untimely action.” Heinsch v. Lot 27, Block 1

For’s Beach, § 21, Twp. 69, Range 21 (Unorganized Twp.), 399 N.W.2d 107, 109 (Minn.




1
  Seckinger’s brother is a professor of law at an academic institution in another state. He
is not licensed to practice law in the State of Minnesota.

                                               4
App. 1987). The applicable laws that govern the requirements for filing documents in

district court are all published by statute or rule.

       “All documents after the complaint required to be served upon a party . . . shall be

filed with the court within a reasonable time after service . . . .” Minn. R. Civ. P. 5.04(b)

(emphasis added). And any party responding to a motion “shall pay any required motion

filing fee,” serve a memorandum of law and any supplementary affidavits and exhibits on

the opposing party, and “file the documents with the court administrator at least 9 days

prior to the hearing.” Minn. R. Gen. Pract. 115.03(b) (emphasis added). The district court

may reject a document for filing if it is “tendered without a required filing fee.” Minn. R.

Civ. P. 5.04(c). In civil cases, all filing fees must be paid in advance, and the district court

shall not proceed on a case “until the full amount of the same is paid.” Minn. Stat.

§ 357.021, subd. 3 (2016). The fee for filing an answer in district court is $310, and the

fee for filing a motion or response to a motion is $100. Minn. Stat. § 357.021, subd. 2(1),

(4) (2016).

       Because published laws and rules provide a pro se litigant with adequate notice of

the district court’s filing requirements, we conclude that Seckinger had adequate notice of

the proceedings and the district court’s filing requirements; his due-process rights were

therefore not violated.

                                               II.

       Seckinger argues that the district court lacked jurisdiction to consider the motion for

declaratory judgment because it was prematurely filed and because he did not file his




                                                5
answer with the district court. “Whether a court has jurisdiction is a question of law,

subject to de novo review.” Rupp v. Mayasich, 561 N.W.2d 555, 558 (Minn. App. 1997).

       District courts do not have jurisdiction to rule on a motion for declaratory judgment

until the minimum time allowable by law has passed. Tri-State Ins. Co. of Minn. v. Bontjes,

488 N.W.2d 845, 847 (Minn. App. 1992). Any party seeking “a declaratory judgment may,

at any time after the expiration of 20 days from the service of the summons, . . . move with

or without supporting affidavits for a summary judgment in the party’s favor.” Minn. R.

Civ. P. 56.01. Here, Harper & Peterson served Seckinger with its complaint on August 24,

2015, and it moved the district court for an order seeking declaratory judgment on March

28, 2016. Because Harper & Peterson brought a declaratory-judgment motion before the

district court more than seven months after the service of the summons, we conclude that

the motion was not premature.

       Seckinger asserts that, because he did not file his answer in district court, Harper &

Peterson’s motion for declaratory judgment should have been treated as a default-judgment

motion. But default judgment is not appropriate unless the party against whom a judgment

is sought “fails to plead or otherwise defend a claim within the time allowed by the law.”

Doe v. Legacy Broad. of Minn., Inc., 504 N.W.2d 527, 528 (Minn. App. 1993); see also

Minn. R. Civ. P. 55.01. A defendant properly pleads by serving his answer within the

prescribed time limits. Minn. R. Civ. P. 12.01. Here, because Seckinger timely served his

answer, we conclude that the district court properly considered the declaratory-judgment

motion.




                                             6
                                             III.

       Seckinger argues that Harper & Peterson’s failure to disclose to the district court his

answer and responses to the declaratory-judgment motion, which were not filed, resulted

in a miscarriage of justice because those documents demonstrated genuine issues of

material fact that would have precluded declaratory judgment. But we are bound to the

district court record and may not base our decision “on matters outside the record on

appeal.” Thiele v. Stich, 425 N.W.2d 580, 582-83 (Minn. 1988). The record on appeal

includes only documents that were filed in district court. Minn. R. Civ. App. P. 110.01.

Here, Seckinger’s answer and other documents are not part of the record on appeal because

they were not filed in district court. We, therefore, cannot review them.

       Seckinger maintains that Harper & Peterson cannot satisfy its burden to demonstrate

that there are no disputes of material fact because he clearly disputed the facts. Based on

a thorough review of the record, we disagree. “On appeal from summary judgment, we

must review the record to determine whether there is any genuine issue of material fact and

whether the district court erred in its application of the law.” Dahlin v. Kroening, 796

N.W.2d 503, 504 (Minn. 2011). “The construction and effect of an unambiguous contract

present questions of law . . . .” Dorsey & Whitney, LLP v. Grossman, 749 N.W.2d 409,

417-18 (Minn. App. 2008). A contract is ambiguous if “it is reasonably susceptible of

more than one interpretation.” Denelsbeck v. Wells Fargo & Co., 666 N.W.2d 339, 346

(Minn. 2003).

       The district court record demonstrates that Seckinger’s claim stems from his

interpretation of the retainer agreement. In one of his initial e-mails to Harper & Peterson


                                              7
regarding the disputed $30,000, Seckinger stated that his “sole purpose in this is to

communicate [his] interpretation of [their] Retainer Agreement that [they] entered into

back in October 2005.” The retainer agreement states that Seckinger “agrees to pay all

costs of investigation, preparation and trial of case, and authorize[s] [Harper & Peterson]

to deduct their fee and such costs from the proceeds recovered.” Because this language is

not susceptible to more than one reasonable interpretation, we conclude that the retainer

agreement is unambiguous. Because the interpretation of the retainer agreement is a

question of law and there are no other genuine issues of material fact, declaratory judgment

was proper.

       Affirmed.




                                             8